                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     X ONE, INC.,                                       Case No. 16-cv-06050-LHK (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART PLAINTIFF’S
                                                                                            ADMINISTRATIVE MOTION TO FILE
                                  10     UBER TECHNOLOGIES, INC.,                           UNDER SEAL
                                  11                    Defendant.                          Re: Dkt. No. 181
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff X One, Inc.’s (“X One”) Administrative Motion to File Under

                                  14   Seal (“Motion”). ECF 181. X One seeks to seal certain confidential information that it submitted

                                  15   to the Court in connection with the Parties’ June 7, 2019 joint discovery letter dispute regarding

                                  16   X One’s motion to compel in camera review of certain emails identified in Defendant Uber

                                  17   Technologies, Inc.’s (“Uber”) privilege logs and to compel further responses to X One’s Requests

                                  18   for Admission. ECF 184.
                                  19          Courts recognize a “general right to inspect and copy public records and documents,

                                  20   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  21   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  22   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  23   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  24   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  25   court records depends on the purpose for which the records are filed with the court. A party

                                  26   seeking to seal court records relating to motions that are “more than tangentially related to the
                                  27   underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For

                                  28   Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                   1   motions that are “not related, or only tangentially related, to the merits of the case,” the lower

                                   2   “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party

                                   3   moving to seal court records must also comply with the procedures established by Civil Local

                                   4   Rule 79-5.

                                   5          Here, the “good cause” standard applies because the information X One seeks to seal was

                                   6   submitted to the Court in connection with a discovery dispute, rather than a motion that concerns

                                   7   the merits of the case. Having considered the Motion, the declarations of Jacob A. Schroeder

                                   8   (ECF 181-1) (“Schroeder Decl.”) and Christopher L. Robinson (ECF 239) (“Robinson Decl.”)

                                   9   submitted in support thereof, the pleadings on file and the Parties’ efforts to narrowly tailor their

                                  10   sealing requests, the Motion is hereby GRANTED IN PART and DENIED IN PART.

                                  11          X One moves to seal the entirety of Exhibits 1–8 to the Parties’ June 7, 2019 joint

                                  12   discovery letter (ECF 184) because they contain information that Uber designated “Highly
Northern District of California
 United States District Court




                                  13   Confidential – Attorneys’ Eyes Only” under the protective order in this case. ECF 181 at 1;

                                  14   Schroeder Decl. ¶ 3. X One does not maintain a claim of confidentiality over the material

                                  15   contained in Exhibits 1–8. ECF 181 at 1. Uber filed a declaration under Civil Local Rule 79-

                                  16   5(e)(1) and informed the Court that only Exhibits 3, 7 and 8 (ECF 181-5; ECF 181-9; ECF 181-

                                  17   10) contain confidential information. Robinson Decl. ¶ 2. Accordingly, the Court GRANTS

                                  18   X One’s motion as to the portions of Exhibits 3, 7 and 8 outlined below. The Court DENIES

                                  19   X One’s motion as to the remainder of Exhibits 3, 7 and 8 and the entirety of Exhibits 1, 2, 4, 5

                                  20   and 6. X One is to file unredacted versions of Exhibits 1, 2, 4, 5 and 6 on the public docket by

                                  21   August 12, 2019. Uber is to file redacted versions of Exhibits 3 and 8 as outlined below and in

                                  22   the Robinson Decl. on the public docket by August 12, 2019.

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                          2
                                   1          IT IS HEREBY ORDERED that the following materials should be sealed and that

                                   2   counsel for Uber may file the following materials under seal.

                                   3
                                               Document               Text to be Sealed          Basis for Sealing Portion of Document
                                   4                              Page 9, lines 17–211
                                   5
                                                                  Page 12, lines 1–2,2 16–27    Exhibit 3 contains Uber’s confidential
                                   6                                                            financial information, including highly
                                                                  Page 13, lines 1–4, 8–12,     confidential revenue, cost, operating
                                   7                              17–21, 22–23, 26–27           profit and margin numbers information.
                                   8                                                            Robinson Decl. ¶ 3. Disclosure of this
                                                                  Page 14, lines 4–5            information would provide a competitive
                                   9                                                            advantage to Uber’s competitors and
                                            Exhibit 3 to Joint    Page 15, lines 19–28
                                                                                                allow them to tailor their business
                                               Statement
                                  10
                                                                  Page 16, lines 25–28
                                                                                                strategies based on Uber’s confidential
                                                                                                financial and profit information. Id. This
                                  11                                                            would harm Uber’s competitive standing
                                                                  Page 17, lines 1–7, 10–19
                                  12                                                            in the ride-sharing industry. Id.
Northern District of California




                                                                                                Accordingly, the portions of Exhibit 3
 United States District Court




                                                                  Page 18, lines 7–16, 19–28
                                  13                                                            identified in paragraph 6 of the Robinson
                                                                  Page 19, lines 1, 17–26       Decl. may be filed under seal.
                                  14
                                                                  Page 20, lines 2–11
                                  15
                                                                                                Exhibit 7 is a hypothetical legal question
                                  16                                                            and fact pattern prepared for evaluating
                                                                                                applicants in Uber’s hiring process for its
                                  17                                                            legal department, which shows Uber’s
                                                                                                internal policies and procedures.
                                  18                                                            Robinson Decl. ¶ 7. Disclosure of such
                                            Exhibit 7 to Joint
                                  19                                   Entire Document          information would reveal confidential
                                               Statement
                                                                                                information and details about Uber’s
                                  20                                                            deliberative hiring and interview process
                                                                                                and could harm Uber’s efforts to vet and
                                  21                                                            hire employees. Id. at ¶¶ 7–8.
                                                                                                Accordingly, Exhibit 7 may be filed
                                  22                                                            under seal.
                                  23

                                  24

                                  25

                                  26
                                       1
                                         Although this portion of text does not relate to Uber’s financial information, it does discuss the
                                       hypothetical legal question and fact pattern prepared for evaluating applicants in Uber’s hiring
                                  27   process for its legal department that the Court finds may be filed under seal in its discussion of
                                       Exhibit 7.
                                  28
                                       2
                                         This portion of text contains a description of Uber’s proprietary technology and operations,
                                       which the Court has determined may be filed under seal in its discussion of Exhibit 8.
                                                                                          3
                                               Document              Text to be Sealed          Basis for Sealing Portion of Document
                                   1                             Page 5, lines 16, 19–28
                                   2
                                                                 Page 6, lines 2–28
                                   3
                                                                 Page 7, lines 2–12, 13, 15–    Exhibit 8 reveals highly confidential
                                   4                             17, 18, 20–28
                                                                                                information related to Uber’s third-party
                                   5                                                            patent license agreements, including the
                                                                 Page 8, lines 2–28
                                                                                                identities of the confidential third
                                   6                             Page 9, lines 2–11             parties, the pricing terms and licensing
                                                                                                fees, and the specific intellectual
                                   7                                                            property assets subject to the licenses.
                                                                 Page 10, lines 17–18
                                                                                                Robinson Decl. ¶ 10. Disclosure of this
                                   8
                                                                 Page 11, lines 4–5             information may impair Uber’s
                                   9                                                            bargaining position in future
                                                                 Page 12, lines 22–28           negotiations with potential licensors and
                                  10                                                            cause Uber competitive harm by
                                                                 Page 13, lines 1–11            revealing the names of Uber’s licensors,
                                  11                                                            the types of assets that Uber has
                                            Exhibit 8 to Joint
                                                                 Page 18, lines 25–27           licensed, the prices that Uber has paid
                                  12           Statement
Northern District of California




                                                                                                for those licenses, and other confidential
 United States District Court




                                  13                             Page 19, lines 1–4, 7–10       commercial terms contained in its
                                                                                                license agreements. Id. Further,
                                  14                             Page 20, lines 6–23            Exhibit 8 also includes descriptions of
                                                                                                proprietary technology used or
                                  15                             Page 21, lines 16–18, 24–26    contemplated for use in Uber’s products,
                                  16                                                            and disclosure of this information would
                                                                 Page 22, lines 2–8, 11–28      confer an unfair advantage on Uber’s
                                  17                                                            competitors by revealing specific
                                                                 Page 23, lines 2–28
                                                                                                technologies that Uber has or will
                                  18                                                            incorporate in its products. Id.
                                                                 Page 24, lines 2–3, 5–6, 11,
                                                                                                Accordingly, the portions of Exhibit 8
                                  19                             14–16, 17, 19–28
                                                                                                identified in paragraph 15 of the
                                  20                             Page 25, lines 2–28            Robinson Decl. may be filed under seal.

                                  21                             Page 26, lines 2–10
                                  22                             Page 30, line 5
                                  23          SO ORDERED.
                                  24

                                  25   Dated: August 2, 2019

                                  26
                                  27
                                                                                                   SUSAN VAN KEULEN
                                  28                                                               United States Magistrate Judge
                                                                                        4
